internal_revenue_service national_office technical_advice_memorandum uil number release date date e o exams programs and review internal_revenue_service attn eo mandatory review mc dal commerce street dallas tx taxpayer's name taxpayer's address taxpayer's identification_number tax years involved date of conference legend foundation cor oration founder year year1 date issue should the first-tier excise_taxes under sec_4943 on foundation's holding of stocks in a for profit business for the years at issue be abated in accordance with sec_4962 facts foundation is classified as a private_foundation under sec_509 foundation was initially funded with shares in a for-profit corporation cor oration by its founder founder for three years ending in the most recent tax_year in issue additional cor oration stock was granted to foundation by founder's brother by year the ownership percentages were as follows foundation substantial contributors board members family members total disqualified and foundation year ' ' - yo yo - year1 io o ' the directors of foundation and corporation are identical in year the tax preparer for foundation analyzed the business holdings of foundation and its disqualified persons and outlined them in a memorandum the memorandum sought to determine if foundation held excess_business_holdings for the prior tax_year the document concluded that the substantial contributors to foundation and the family members thereof owned over seventeen percent of the stock of the corporation but slightly miscalculated the total stock attributable to foundation the memorandum then misinterpreted the percentage allowable under sec_4943 to conclude incorrectly that foundation had no excess_business_holdings for the prior tax_year as the analysis concluded albeit incorrectly foundation had no excess_business_holdings the memorandum had no reason to discuss the five-year period to dispose_of gifts bequests etc allowed by sec_4943 the internal memorandum ends with the note that the excess_business_holdings of foundation should be evaluated annually the tax pre parer discussed the analysis with foundation's treasurer and provided a copy of the memorandum for foundation's files when preparing the return for foundation's year tax_year the tax preparer relied upon the analysis in the prior memorandum in order to determine that foundation had no excess_business_holdings foundation did not change its holdings and did not report any excess_business_holdings on its year return when preparing the returns for year1 foundation's tax preparer assigned new individuals to the task the new individuals performed a new analysis of foundation's business holdings discovered the earlier errors and found that foundation had excess_business_holdings in year and year1 foundation filed the appropriate returns for year1 and amended its returns for year to correct foundation's excess_business_holdings position foundation made an installment_sale of all of the stocks originally granted by founder back to the corporation for the full value determined under a qualified valuation of the stock foundation has submitted a form_4720 for both the year and year1 tax years seeking abatement of the first_tier_tax under sec_4943 for both years law sec_507 provides that a substantial_contributor means any person who contributed or bequeathed an aggregate amount of more than dollar_figure to the private_foundation if such amount is more than two percent of the total contributions and bequests received by the foundation sec_4943 imposes a ten percent tax on the value of any excess_business_holdings of a private_foundation sec_4943 defines excess_business_holdings as the amount of stock which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation to be permitted holdings sec_4943 defines permitted holdings as twenty percent of the voting_stock of any incorporated business_enterprise reduced by the percentage of the voting_stock owned by all disqualified persons sec_4946 provides that a disqualified_person with respect to a private_foundation includes a substantial_contributor as defined under sec_507 a foundation director or officer and any spouse ancestor child grandchild great grandchild and any spouse of a child grandchild or great grandchild of that contributor director or officer sec_4962 provides that if it is established to the satisfaction of the secretary that a taxable_event was due to reasonable_cause and not to willful neglect and such event was corrected within the correction_period for such event then any qualified_first_tier_tax imposed with respect to such event including interest shall not be assessed and if assessed the assessment shall be abated and if collected shall e credited or refunded as an overpayment sec_4963 provides that if any taxable_event is corrected during the correction_period for such event then any second_tier_tax imposed with respect to such event including interest additions to the tax and additional_amounts shall not be assessed and if assessed the assessment shall be abated and if collected shall be credited or refunded as an overpayment sec_4963 defines correction_period as the period beginning on the date on which such event occurs and ending days after the date of mailing under sec_6212 of a notice_of_deficiency sec_53_4963-1 provides that the correction_period with respect to any taxable_event shall begin with the date on which the taxable_event occurs and shall end days after the date of mailing of a notice_of_deficiency under sec_6212 with respect to the second_tier_tax imposed with respect to the taxable_event subparagraph provides that the correction_period may be extended by any period which the commissioner determines is reasonable and necessary to bring about correction of the taxable_event in 469_us_241 n the supreme court described willful neglect as meaning a conscious intentional failure or reckless indifference to show reasonable_cause the taxpayer must demonstrate that he exercised 'ordinary business care and prudence ' boyle u s pincite quoting sec_301_6651-1 additionally the court stated this case is not one in which a taxpayer has relied on the erroneous advice of counsel concerning a question of law courts have frequently held that reasonable_cause is established when a taxpayer shows that he reasonably relied on the advice of an accountant or attorney that it was unnecessary to file a return even when such advice turned out to have been mistaken citing 547_f2d_393 ca7 204_f2d_19 ca7 198_f2d_558 cas haywood lumber mining co v commissioner f 2d pincite orient investment finance co v commissioner u s app d c pincite f 2d pincite hatfried inc v commissioner f 2d pincite girard investment co v commissioner f 2d pincite dayton bronze bearing co v gilligan fed ca6 this court also has implied that in such a situation reliance on the opinion of a tax adviser may constitute reasonable_cause for failure_to_file a return citing 321_us_219 64_sct_511 88_led_684 the court goes on to state when an accountant or attorney advises a taxpayer on a matter of tax law such as whether a liability exists it is reasonable for the taxpayer to rely on that advice most taxpayers are not competent to discern error in the substantive advice of an accountant or attorney to require the taxpayer to challenge the attorney to seek a second opinion or to try to monitor counsel on the provisions of the code himself would nullify the very purpose of seeking the advice of a presumed expert in the first place in 136_tc_585 the court determined that there was no reasonable_cause for the failure to report dollar_figure million in income when the taxpayer had provided its tax preparer with all of the information for it to know that the taxpayer had earned that income the court noted that the tax preparers failure to report the income on the return does not constitute professional advice on which the taxpayer could rely for not reporting the income 93_tc_35 involved the imposition of taxes under sec_4945 for failure to exercise the expenditure responsibilities under sec_4945 the court stated 'the initial tax is a spur designed to remind the foundation that it has been remiss subsequent compliance with the rules enables the foundation to avoid the real whip of sec_4945 but cannot undo the punishment for its initial infraction the court determined that even if no expenditures were used inappropriately failure to comply with the regulations and file the appropriate paperwork warranted imposition of the first-tier tax under sec_4945 in rembusch v commissioner 38_tcm_310 the court held the taxpayer has the burden of showing that a failure_to_file timely returns was due to reasonable_cause and not willful neglect a mere showing that the delinquency in filing the returns was not due to willful neglect is not sufficient and that there must also be reasonable_cause in de belaieffv commissioner 15_tcm_1426 the court held ignorance of the law does not constitute reasonable_cause the taxpayer had shown that failure_to_file returns was not due to willful neglect but to ignorance of the law the taxpayer received advice from her attorneys regarding the tax treatment of income items which was correct at the time of the advice subsequently for the years at issue there was a change in the law that made them taxable but taxpayer continued to treat the items as nontaxable the court found that even though taxpayer had legal representation the failure by the attorneys to provide advice and the failure by the taxpayer to seek advice did not constitute reasonable_cause h_r rep no pt 98th cong 2d sess and s rep no vol 98th cong 2d sess provide that where the foundation or foundation_manager can establish that there was reasonable_cause for such a violation and that there was no willful neglect of the rules the internal_revenue_service is to have discretionary authority to relieve the foundation or manager from the first-tier penalty tax provided that the violation is corrected in the manner required in order to avoid liability for second-tier taxes a violation which was merely due to ignorance of the law cannot qualify for such abatement delegation_order no delegates authority to abate substantial first-tier excise_taxes to the director exempt_organizations substantial qualified first-tier tax amount is described as a sum exceeding dollar_figure for all such tax_payments or deficiencies excluding interest other taxes and penalties involving all related parties and transactions arising from chapter taxable events within the statute_of_limitations as determined by the key district_office involved see irm analysis for first_tier_tax to be abated under sec_4962 the tax assessed must be from a taxable_event due to reasonable_cause and not to willful neglect and the taxable_event was corrected within the correction_period for such event abatement of taxes under sec_4962 requires that the failure to comply with the tax law was due to reasonable_cause not from willful neglect and that taxpayer correct its non compliance within the applicable correction_period there is no contention that foundation acted with willful neglect or that it has not corrected in the appropriate correction_period however it is not enough to show that the mistake was merely not due to willful neglect foundation must also show that it was due to reasonable_cause rembusch 38_tcm_310 sec_4962 does not define reasonable_cause other code sections and the regulations including sec_53_4945-1 a v indicate that the standard should be ordinary business care and prudence under sec_301_6651-1 c and other provisions that impose a reasonable_cause standard determining whether reasonable_cause was shown requires consideration of all the facts and circumstances the supreme court in boyle u s pincite states that to show reasonable a taxpayer must demonstrate that it acted with ordinary business care and prudence the court goes on to clarify that when an accountant or attorney advises a taxpayer on a matter of tax law such as whether a liability exists it is reasonable for the taxpayer to rely on that advice boyle u s pincite foundation claims that its error was due to reasonable_cause based on the tax_advice of its tax preparer in the year before year foundation's tax preparer drafted a memorandum stating that foundation did not have excess_business_holdings the prepared advice was not based on the five-year period for disposal provided for gifts under sec_4943 which was still in effect the written analysis by the tax preparer concluded that the amount of the holdings did not constitute excess_business_holdings and were thus permissible this analysis gave no indication that foundation's excess_business_holdings position would change without any change to the actual share holdings thus foundation had professional advice before to the date it would need to reduce its excess_business_holdings that it did not have excess_business_holdings due to not reaching what it believed to be the applicable holdings based on the written advice of the tax preparer foundation believed it had no need to reduce its business holdings this tax_advice was provided with full knowledge of the facts as demonstrated by email exchanges between foundation and the preparer in the first year in question foundation's tax preparer again relied on the analysis of the prior year's memorandum relying on this memorandum the tax preparer examined the nearly identical tax holdings of foundation and came to the same erroneous conclusion which the tax preparer provided to foundation when preparing foundation's year1 tax filings foundation's tax preparer performed a new analysis with new individuals it was at this time that the tax preparer informed foundation it had excess_business_holdings for both year and year1 foundation states that it reasonably relied upon the advice of its tax preparer to mistakenly carry excess_business_holdings it is necessary to examine other parts of chapter to define reasonable_cause since it is not defined within sec_4962 or its regulations sec_53_4955-1 b provides language to interpret reasonable written advice when evaluating the reasonable_cause of a foundation_manager for agreeing to a political_expenditure this section provides that such agreement is done with reasonable_cause if the opinion addresses itself to the facts and applicable law a written opinion is not considered reasoned if it does nothing more than recite the facts and express a conclusion the written advice of counsel in this case addresses the facts and the applicable law for this case the written advice incorrectly concludes that foundation should be below the percent limit rather than the percent limit it should not be incumbent upon foundation to validate the analysis of the professional tax pre parer who has full information when it has received specific advice relating to the conclusions used in the preparation of its taxes foundation had specific communications with its tax preparer on this topic and knew that the preparer provided a specific analysis which cites both the law and the facts in the relevant case there was no information in the written advice that put foundation on notice as to the erroneous conclusion therefore foundation should be considered to have reasonable_cause to continue with its status quo level of business holdings until it had been advised otherwise foundation's excess_business_holdings were not performed with willful neglect and they have been corrected foundation also had reasonable_cause to maintain its business holding level since it received written advice from a professional tax preparer that addressed both the facts and the law relating to this issue for foundation h_r rep no discussing the enactment of sec_4962 states that the reasoning behind the abatement rule is that all strict impositions of chapter taxes were not necessary in order to enforce compliance with the letter and spirit of the rules abating the first-tier taxes in this case is consistent with that reasoning based on the foregoing the sec_4943 taxes on excess_business_holdings should be abated under sec_4962 since foundation sought the advice of a well-respected tax preparer had specific conversations with that preparer regarding its stock holdings and received specific advice from that preparer noting that there were no excess_business_holdings a copy of this memorandum is to be given to foundation sec_611 o k of the internal_revenue_code provides that it may not be used or cited as precedent -end-
